Citation Nr: 0818450	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  99-13 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for post-traumatic stress disorder, for the 
period prior to February 24, 2001.

2.  Entitlement to an initial staged disability evaluation in 
excess of 30 percent for PTSD, for the period from February 
24, 2001 through November 7, 2004.

3.  Entitlement to an initial staged disability evaluation in 
excess of 50 percent for PTSD for the period from November 8, 
2004.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active military service from June 1974 to 
April 1975.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky that granted service connection for PTSD 
and assigned a 10 percent rating, effective November 22, 
1996.

The veteran's claim for an initial rating in excess of 10 
percent for post-traumatic stress disorder was denied by the 
Board in a November 2000 decision.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as the Court).  In June 2001, 
the Court issued an order which granted the Secretary's 
motion for remand and to stay proceedings, and vacated the 
November 2000 Board decision.  A copy of the motion and the 
Court's Order have been incorporated into the claims folder.

The veteran's claim was remanded by the Board for further 
development in September 2003.  In June 2004, the RO awarded 
a 30 percent evaluation for post-traumatic stress disorder 
effective October 29, 2002.  The matter was returned to the 
Board in September 2004.  At that time, the Board determined 
that the evidence warranted the assignment of ratings for 
separate periods during the appeal.  Thus, the issue was 
recharacterized as follows: entitlement to an initial rating 
in excess of 10 percent for post-traumatic stress disorder 
prior to October 29, 2002, and an initial staged rating in 
excess of 30 percent for post-traumatic stress disorder from 
October 29, 2002.  The Board remanded the claim to the RO for 
further development consistent with the Veterans Claim 
Assistance Act of 2000 (VCAA).  On Remand, the RO denied an 
initial rating in excess of 10 percent for the post-traumatic 
stress disorder prior to October 29, 2002, and denied an 
initial staged rating in excess of 30 percent for the post-
traumatic stress disorder from October 29, 2002.  The RO 
returned the appeal to the Board in March 2005.  The Board 
denied an initial evaluation in excess of 10 percent for 
post-traumatic stress disorder prior to October 29, 2002, and 
denied an initial staged rating in excess of 30 percent for 
post-traumatic stress disorder from October 29, 2002 to 
November 7, 2004.  However, the Board determined that an 
additional staged rating was warranted during the appeal 
period and assigned a 50 percent evaluation, but no higher, 
for post-traumatic stress disorder, from November 8, 2004.

The veteran appealed the Board's determination to the Court.  
In a December 2005 Joint Motion for Remand, the parties 
requested that the Court vacate the Board's March 2005 
decision and remand the matter to the Board.  In December 
2005, the Court issued an Order that granted the parties' 
Joint Motion and remanded the case to the Board for action 
consistent with the discussion in the Joint Motion.

In April 2006 this case was remanded for additional 
development, to include obtaining the veteran's Social 
Security Administration (SSA) records.  The Board observes 
that the SSA records have been associated with the claims 
file and contain evidence not previously of record (including 
a February 2001 private psychiatric report).  Following the 
issuance of an additional supplemental statement of the case 
and rating decision in June 2006, the veteran's claims were 
returned to the Board.

More recently, in December 2006, the Board granted the 
veteran a 30 percent disability evaluation for her PTSD from 
February 24, 2001 through November 7, 2004, but denied the 
veteran's other claims for increased staged disability 
evaluations, in excess of 10 percent for the period prior to 
February 24, 2001 and in excess of 50 percent for the period 
since November 8, 2004.  Based on the above procedural 
history, the Board has recharacterized the issues on appeal 
as reflected on the title page of this Remand. 

The veteran again appealed the Board's determination to the 
Court.  In a February 2008 Joint Motion for Partial Remand, 
the parties requested that the Court vacate the Board's 
December 2006 decision to the extent that it denied increased 
ratings (leaving in place the earlier effective date of the 
30 percent disability evaluation for PTSD) and remand the 
matter to the Board.  In March 2008, the Court issued an 
Order that granted the parties' Joint Motion and remanded the 
case to the Board for action consistent with the discussion 
in the Joint Motion.

Unfortunately, however, further development of the evidence 
is required before the Board can adjudicate the veteran's 
pending claims of entitlement to increased disability ratings 
for her PTSD.  So, regrettably, these claims are being 
remanded to the RO via the Appeals Management Center (AMC).  
VA will notify her if further action is required on her part


REMAND

In the February 2008 Joint Motion for Partial Remand, as 
granted by the Court's March 2008 Order, the parties found 
that the Board failed to ensure that the medical opinion 
requested by the RO in an effort to comply with the Board's 
September 2004 remand directives.  In particular, the 
September 2004 remand instructed that the VA examiner was to 
review the findings of a private psychologist (B. R., PhD), 
who provided letters dated in July 2002 and April 2004 
wherein he described the veteran's PTSD, and discuss whether 
or not the VA examiner agreed with those findings and why.  
See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a 
remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand orders).  
Accordingly, the Board finds that the veteran should be 
afforded a new VA PTSD examination in order to determine the 
severity of the veteran's PTSD for the relevant time periods, 
as well as the current severity and manifestations of the 
veteran's PTSD, in order to meet the terms of the Joint 
Motion as granted by the Court's Order.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 83-86 (2006).  In particular, 
objective characterizations of the veteran's PTSD from 
November 1996 through the present, as well as the veteran's 
Global Assessment of Functioning (GAF) score for the relevant 
periods, including a comparison with the findings of, and GAF 
score assigned by, Dr. R. are required.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999) (when the veteran 
appeals the initial rating assigned for his disability, just 
after establishing his entitlement to service connection for 
it, VA must consider his claim in this context - which 
includes determining whether he is entitled to a "staged" 
rating to compensate him for times since the effective date 
of his award when his disability may have been more severe 
than at other times during the pendency of his appeal).   See 
also 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA 
has an affirmative duty to obtain an examination of the 
claimant at VA health-care facilities if the evidence of 
record does not contain adequate evidence to decide a claim).

Additionally, in an April 2008 letter from the veteran's 
representative, the veteran's representative requested a 
hearing at the RO before a Veterans Law Judge of the Board 
via videoconference.  As such, the veteran must be afforded 
an opportunity for a hearing before appellate consideration 
of her appeal.  Therefore, the veteran must be scheduled for 
a Board videoconference hearing at the RO before a Veterans 
Law Judge, prior to deciding her appeal.  See 38 C.F.R. 
§§ 20.700, 20.704 (2007).

Accordingly, this case is REMANDED to the RO (via the Appeals 
Management Center (AMC)) for the following development and 
consideration:

1.  Schedule the veteran for another 
VA mental status examination to ascertain 
the current severity and all 
manifestations of her service-connected 
PTSD under the applicable rating 
criteria.  

Conduct all testing and evaluation needed 
to make this determination.  The claims 
file must be made available to the 
examiner for review in connection with 
the examination.  The examiner should be 
provided a full copy of this remand, and 
he or she is asked to indicate that he or 
she has reviewed the claims folder.  The 
examiner should review the results of any 
testing prior to completion of the report 
and should detail the veteran's 
complaints and clinical findings, 
clinically correlating her complaints and 
findings to each diagnosed disorder.  The 
examiner also should comment on the 
veteran's current level of social and 
occupational impairment due to her PTSD.  
The examiner should review the findings 
of the private psychologist, Brian Rines, 
Ph.D., who wrote July 2002 and April 2004 
letters describing the veteran's post-
traumatic stress disorder, and discuss 
whether or not the examiner agrees with 
those findings, and why.

The examiner should also assign an Axis V 
diagnosis, Global Assessment of 
Functioning (GAF) score, consistent with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Psychiatric Disorders, and explain what 
the assigned score represents.  This 
includes, if possible, sorting what 
measure of the GAF score is attributable 
to the PTSD versus other conditions 
(whether mental and/or physical).  

Any indications that the veteran's 
complaints or other symptomatology are 
not in accord with the objective findings 
on examination, should be directly 
addressed and discussed in the 
examination report.  Please also discuss 
the rationale of all opinions provided.  

2.  The RO should consider all additional 
evidence received since issuance of the 
most recent, June 2006 supplemental 
statement of the case, and readjudicate 
the issue of entitlement to increased, 
staged disability ratings for PTSD.  If 
any benefit sought remains denied, the RO 
should issue a supplemental statement of 
the case and afford the appropriate 
opportunity to respond.  

3.  If any benefit sought on appeal 
remains outstanding, schedule the veteran 
for a videoconference hearing before a 
Veterans Law Judge at the RO.  Notify him 
of the date, time and location of his 
hearing and place a copy of the hearing 
notice letter in his claims file.  If the 
veteran fails to appear for such a 
scheduled hearing, or otherwise indicates 
he no longer desires such a hearing, this 
should be documented in the record.  

The purpose of this remand is to afford the veteran due 
process of law, and the Board does not intimate any opinion 
as to the merits of the case, either favorable or 
unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



